Citation Nr: 1218694	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-32 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depressed mood, adjustment disorder, a personality disorder or a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1975 to September 1978, with more than two months of prior unverified inactive service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims of entitlement to service connection for PTSD, a personality disorder and a mood disorder.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 8, 2011, in Muskogee, Oklahoma, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

At the March 2011 hearing, the Veteran submitted additional evidence, accompanied by a waiver of local consideration, in support of his claims.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

In an October 2002 rating decision, the RO denied the Veteran's claim to establish service connection for an anxiety disorder.  While the Veteran was notified of the October 2002 rating decision, he did not file and appeal and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  In April 2008, he claims to establish service connection for a personality disorder and to reopen his previously denied claim of entitlement to service connection for an anxiety disorder.  See an April 2008 statement from the Veteran.  In a June 2008 statement, the Veteran withdrew his petition to reopen his previously denied claim for an anxiety disorder and clarified that he was seeking service connection for "PTSD, nervous disorder, and mood."  See a June 2008 statement from the Veteran.  The RO interpreted the Veteran's April 2008 and June 2008 statements as separate claims to establish service connection for (1) PTSD, (2) a personality disorder and (3) a mood disorder.  The RO denied these three claims in the January 2007 rating decision, and the Veteran initiated the present appeal.  

A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD with depressed mood, a mood disorder a personality disorder, and adjustment disorder, among other diagnoses.  See e.g., VA outpatient treatment records dated in June 2010.  The Board therefore finds that the Veteran's claim for service connection for a psychiatric disorder is not limited solely to a specific diagnosis.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD with depressed mood, adjustment disorder, a personality disorder or a mood disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1975 to September 1978, and had additional unverified inactive service.  

2.  In June 2011, the Board was notified by the VA Medical Center in Oklahoma City, Oklahoma, that the Veteran died in April 2011.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  See VA treatment records dated in June 2011 and private treatment records from Integris Southwest Medical Center dated in April 2011.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary has issued regulations governing the rules and procedures for substitution upon death.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


